DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/676,088, filed on 06 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 3, 5, 9 and 25 are objected to because of the following informalities: 
Claims 1 and 25, line 2, contain a typographical error. See "at least on kitchen appliance". It is recommended to amend "at least on kitchen appliance" to "at least one kitchen appliance"
Claim 3, line 5, contains a typographical error. See "at least one sensor aimed the work surface". It is recommended to amend "at least one sensor aimed the work surface" to "at least one sensor aimed at the work surface" or "at least one sensor aimed toward the work surface".
Claim 5, line 3, is missing "the" before "modular robotic kitchen system". See "and modular robotic kitchen system". It is recommended to amend "and modular robotic kitchen system" to "and the modular robotic kitchen system".
Claim 9 is objected to because the number "9." in the filed sheet presenting claim 9 appears to be crossed out. It is unclear whether the crossing out of claim 9 is a mistake or if it is .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 20200054175 A1 and Roy hereinafter), in view of Fritz-Jung et al. (US 20120024170 A1 and Fritz-Jung hereinafter).
Regarding Claim 1
Roy teaches a modular robotic kitchen system for preparing food items in combination with at least one kitchen appliance in a commercial or restaurant kitchen (see all Figs.; [0005]-[0010]), the modular robotic kitchen system comprising:
a main kitchen module (see Figs. 1-6, food assembler device 1; [0033]), the main kitchen module comprising a cart (see Figs. 1-6, castors 2; [0033]), a first robotic arm arranged on the cart (see Figs. 1-6, robot 5; [0033]), and a shielded workspace (see Figs. 1-6, barriers 11-13; [0033]);
at least one sub kitchen module (see Figs. 1-6, sandwich prep table 6; [0033]), wherein each of said at least one sub kitchen module comprises a table (see Figs. 1-6, sandwich prep table 6; [0033]), and wherein each sub kitchen module being arranged within reach of the robotic arm and including an ingredient unit and assembly unit (see Figs. 1-6 and 10-12, sandwich prep table 6 and ingredient containers 7; [0033] and [0038]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see Figs. 1-6, controller unit 4 and onboard computer 10; [0033]).
Although Roy teaches the at least one sub kitchen module comprising a table, Roy does not explicitly teach the table being a cart and having a shielded workspaces. That is, Roy is silent regarding wherein each of said at least one sub kitchen module comprises a cart and a shielded workspace.
Fritz-Jung teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs., especially Figs. 1-6; [0006]), the modular robotic kitchen system comprising: a main kitchen module (see Figs. 2 and 8, robot 60; [0055]), the main kitchen module comprising a cart (see [0111]), a first robotic arm arranged on the cart (see Figs. 2 and 8, robot 60; [0055]), and a shielded workspace (see Fig. 2, refrigerated enclosure 900; [0055]);
at least one sub kitchen module (Figs. 1-6, rack station 100, dough pressing station, sauce station 300, cheese station 400 and pepperoni station 500; [0054]-[0055]), wherein each of said at least one sub kitchen module comprises a cart and a shielded workspace (see Figs. 2 and 44, refrigerated enclosure 900; [0055] and [0111]), and wherein each sub kitchen module being arranged within reach of the robotic arm and includes an ingredient unit and assembly unit (see Figs. 1-6, assembly system 50, rack station 100, sauce station 300, cheese station 400 and pepperoni station 500; [0054]-[0055]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see Fig. 20, controller 96; [0110]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the cart and shielding elements taught by Fritz-Jung, with the modular robotic kitchen system taught by Roy. That is, it would have been obvious to take the modular robotic kitchen system of Roy, and further include a cart and shielded workspace with the sub kitchen module, as taught by Fritz-Jung.
Fritz-Jung teaches including carts for the sub kitchen module to provide mobility and allow for a more compact setup. Fritz-Jung additionally teaches a shielded workspace to provide a controlled environment to maintain the food product at a desired temperature or other environmental conditions. A person having ordinary skill in the art would have been motivated to combine a cart and shielded workspace with the modular robotic kitchen system of Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the modular robotic kitchen system, wherein each of said the at least one sub kitchen module comprises a cart and a shielded workspace. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy further teaches wherein the at least one sub kitchen module comprises the ingredient unit located adjacent the main module (see Figs. 1-6 and 10-12, ingredient containers 7; [0033]-[0038]), and the ingredient unit adapted for holding multiple food items in separate areas accessible by the robotic arm (see Figs. 1-6 and 10-12, ingredient containers 7; [0033]-[0038]), wherein at least one separate area is temperature controlled (see [0004]).
Fritz-Jung additionally teaches wherein the at least one sub kitchen module comprises the ingredient unit located adjacent the main module (see Figs. 1-6, rack station 100, sauce station 300, cheese station 400 and pepperoni station 500; [0054]-[0055]), and the ingredient unit adapted for holding multiple food items in separate areas accessible by the robotic arm (see Figs. 1-6, rack station 100, sauce station 300, cheese station 400 and pepperoni station 500; [0054]-[0055]), wherein at least one separate area is temperature controlled (see Figs. 1-6, refrigerated compartment 900; [0055] and [0066]).
Regarding Claim 9
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Fritz-Jung further teaches wherein the at least one sub module is mobile (see Fig. 44, all; [0111]).
Regarding Claim 10
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy further teaches further comprising a scheduling engine to determine a sequence of food preparation steps using the main and sub modules and based on a plurality of inputs from customer orders, inventory, and recipe information (see [0015]-[0016]).
Regarding Claim 11
Modified Roy teaches the modular robotic kitchen system of claim 10 (as discussed above in claim 10), 
Roy further teaches wherein the scheduling engine applies an optimization algorithm to determine the schedule of the food preparation steps (see [0016]).
Regarding Claim 12
Modified Roy teaches the modular robotic kitchen system of claim 10 (as discussed above in claim 10), 
Roy further teaches further comprising a food quantity sensor operable to detect quantity of food, and wherein the quantity of food is an input to the scheduling engine (see Fig, 9, "load cell 36" and "weight measuring devices", [0012], [0015] and [0036]).
Regarding Claim 14
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy further teaches further comprising a conveyor belt assembly for transporting food items between the main module and the at least one sub module (see Fig. 13, conveyor belt 44; [0017] and [0038]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 2 above, and further in view of Garden et al. (US 20170290345 A1 and Garden hereinafter).
Regarding Claim 3
Modified Roy teaches the modular robotic kitchen system of claim 2 (as discussed above in claim 2), 
Roy further teaches further comprising an assembly unit for assembling a completed entrée, the assembly unit comprising work surface (see Figs. 1-6 and 10-12, sandwich prep table 6; [0015], [0033] and [0038]), the work surface having a designated unsorted food area and an assembly area for plating or packaging a completed entrée (see Figs. 1-6 and 9-12, smart boat 8; [0033] and [0036]-[0038]).
Roy is silent regarding the assembly unit further comprising at least one sensor aimed at the work surface and which is operable to send data to the central computer.
Garden teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (See Fig. 2A; [0005]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a first robotic arm (see Fig. 2A; robots 140, 154 and 156; [0011] and [0076]);
at least one sub kitchen module (see Fig. 2A, workstations 124, etc.; [0076]), wherein each sub kitchen module being arranged within reach of the robotic arm and is an assembly unit (see [0076]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see [0023]),
further comprising an assembly unit for assembling a completed entrée, the assembly unit comprising work surface (see Fig. 2A, assembly line 102, etc.; [0079]-[0081]), the work surface having a designated unsorted food area and an assembly area for plating or packaging a completed entrée (see [0079]-[0081]), and the assembly unit further comprising at least one sensor aimed at the work surface and which is operable to send data to the central computer (see Fig. 2A, imagers 123 and cameras 142; [0082]-[0083] and [0086]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the sensor elements taught by Garden, with the modular robotic kitchen system taught by modified Roy. That is, it would have been obvious to take the modular robotic kitchen system of modified Roy, and further include sensors aimed at the work surface of the assembly unit operable to send data to the central computer, as taught by Garden.
Garden teaches including cameras to identify the location and orientation of each ingredient as the ingredients are being assembled. A person having ordinary skill in the art would have been motivated to combine cameras with the modular robotic kitchen system of modified Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the modular robotic kitchen system, wherein the assembly unit further comprises at least one sensor aimed the work surface and which is operable to send data to the central computer. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung and Garden) as applied to claim 3 above, and further in view of Dunkel (US 20210276756 A1 and Dunkel hereinafter) .
Regarding Claim 4
Modified Roy teaches the modular robotic kitchen system of claim 3 (as discussed above in claim 3), 
Roy is silent regarding further comprising a pick-up unit for storing the completed entrée until customer pickup, wherein the pick-up unit is temperature controlled.
Dunkel teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs., [0005]-[0015]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a first robotic arm (see Fig. 3, robot 32; [0012], [0026]-[0033]);
at least one sub kitchen module (see Fig. 3, carriage 40; [0029]-[0034]), wherein each sub kitchen module being arranged within reach of the robotic arm and is a packaging unit or a pickup unit (see Fig. 3, carriage 40; [0012]-[0015], [0029]-[0034] and [0041]-[0042]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see Fig. 3, controller 52; [0032]),
further comprising a pick-up unit for storing the completed entrée until customer pickup (see Fig. 3, carriage 40; [0012]-[0015] and [0029]-[0034]), wherein the pick-up unit is temperature controlled (see [0041]-[0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the pick-up unit taught by Dunkel, with the modular robotic kitchen system taught by modified Roy. That is, it would have been obvious to take the modular robotic kitchen system of modified Roy, and further include a pick-up unit for storing the completed entrée until customer pickup, wherein the pick-up unit is temperature controlled, as taught by Dunkel.
Dunkel teaches a cart for storing completed orders to achieve a high storing capacity and to keep the food stored at cold temperatures for a temporary period of time. A person having ordinary skill in the art would have been motivated to include a pick-up cart with the modular robotic kitchen system of modified Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the modular robotic kitchen system, further comprising a pick-up unit for storing the completed entrée until customer pickup, wherein the pick-up unit is temperature controlled. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung, Garden and Dunkel) as applied to claim 4 above, and further in view of Hasegawa et al. (US 20200030966 A1 and Hasegawa hereinafter).
Regarding Claim 5
Modified Roy teaches the modular robotic kitchen system of claim 4 (as discussed above in claim 4), 
Roy further teaches the modular robotic kitchen system further comprises an RKA extension module comprising a second robotic arm (see Figs. 11-13, robots 42 and 43; [0038]) and operable to perform at least one of skill of assembling with the assembly unit (see [0038]).
Roy is silent regarding wherein the first robotic arm of the main module operates to perform cooking with the kitchen appliance.
Hasegawa teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs; [0005]-[0017]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a cart, and a first robotic arm arranged on the cart (see all Figs., especially Fig. 1, robot 1 and carriage 17; [0050]);
at least one sub kitchen module (see all Figs., especially Fig. 2, tables 71-72; [0059]), wherein each sub kitchen module being arranged within reach of the robotic arm and is an ingredient unit (see all Figs., tables 70-71 and heater 73; [0059]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see [0005]-[0007]),
wherein the first robotic arm of the main module operates to perform cooking with the kitchen appliance (see Figs. 6-15, all; [0063]-[0068]), and the modular robotic kitchen system further comprises an RKA extension module comprising a second robotic arm (see Fig. 1, arms 10A and 10B; [0050]-[0052]), operable to perform at least one of skill of cooking with the kitchen appliance (see [0063]-[0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasegawa to modified Roy. That is, it would have been obvious to further modify the modular robotic kitchen system of modified Roy to operate the first robotic arm to perform cooking with a kitchen appliance, as taught by Hasegawa. 
Hasegawa teaches a robot capable of cooking patties to improve productivity in a restaurant kitchen. A person having ordinary skill in the art would have been motivated to apply the same technique to the modular robotic kitchen system of modified Roy in order to attain the same results. 
Application of the known technique taught by Hasegawa to the modular robotic kitchen taught by modified Roy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the modular robotic kitchen system, wherein the first robotic arm of the main module operates to perform cooking with the kitchen appliance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 1 above, and further in view of Cohen (US 20210107724 A1 and Cohen hereinafter) .
Regarding Claim 6
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy is silent regarding further comprising a freezer-safe package configured to enclose a food item, and to open along a seam when the package is bowed/bent by the robotic arm, thereby allowing the food item to fall from the package.
Cohen teaches a modular robotic kitchen system for preparing food items in combination with at least one kitchen appliance in a commercial or restaurant kitchen (see all Figs., [0003]-[0009]), the modular robotic kitchen system comprising:
a first robotic arm (see [0070]-[0075]); and
further comprising a freezer-safe package configured to enclose a food item, and to open along a seam when the package is bowed/bent by the robotic arm, thereby allowing the food item to fall from the package (see [0010]-[0019], [0070], [0101], [0144]-[0145] and [0195], especially [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Cohen to modified Roy. That is, it would have been obvious to further modify the modular robotic kitchen system of modified Roy to include a freezer-safe package enclosing a food item and to open the package along a seam by bending the package with the robotic arm, as taught by Cohen. 
Cohen teaches this known technique to store frozen ingredients and to automatically open a package containing the frozen ingredients with a simple process using a manipulator. A person having ordinary skill in the art would have been motivated to apply the same technique to the modular robotic kitchen system of modified Roy in order to attain the same results. 
Application of the known technique taught by Cohen to the modular robotic kitchen taught by modified Roy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the modular robotic kitchen system, further comprising a freezer-safe package configured to enclose a food item, and to open along a seam when the package is bowed/bent by the robotic arm, thereby allowing the food item to fall from the package. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 1 above, and further in view of Oleynik (US 20150290795 A1 and Oleynik hereinafter).
Regarding Claim 7
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy is silent regarding further comprising a temperature probe for obtaining the temperature of a food item being cooked with the robotic arm, and wherein the computer and a sensor array are operable to automatically locate a candidate food item to test with the temperature probe based on volume, to compute a trajectory for the robotic arm to aim the temperature probe.
Oleynik teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs.; [0010]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a first robotic arm (see Figs. 7B and 7D; robotic arms 70; [0219]-[0221]);
at least one sub kitchen module, wherein each sub kitchen module being arranged within reach of the robotic arm and is an assembly unit (see Figs. 7B and 7D; main cooking module 350; [0218]-[0221]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see [0010]), and
further comprising a temperature probe for obtaining the temperature of a food item being cooked with the robotic arm (see [0330]-[0331] and [0361]), and wherein the computer and a sensor array are operable to automatically locate a candidate food item to test with the temperature probe based on volume (see [0330]), to compute a trajectory for the robotic arm to aim the temperature probe (see [0361]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to modified Roy. That is, it would have been obvious to further modify the modular robotic kitchen system of modified Roy to include a temperature probe for obtaining the temperature of a food item being cooked with the robotic arm, to automatically locate a candidate food item to test with the temperature probe based on volume and to compute a trajectory for the robotic arm to aim the temperature probe, as taught by Oleynik. 
Oleynik teaches this known technique to automatically check the internal properties of a particular ingredient. A person having ordinary skill in the art would have been motivated to apply the same technique to the modular robotic kitchen system of modified Roy in order to attain the same results. 
Application of the known technique taught by Oleynik to the modular robotic kitchen taught by modified Roy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the modular robotic kitchen system, further comprising a temperature probe for obtaining the temperature of a food item being cooked with the robotic arm, and wherein the computer and a sensor array are operable to automatically locate a candidate food item to test with the temperature probe based on volume, to compute a trajectory for the robotic arm to aim the temperature probe. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 1 above, and further in view of Hasegawa.
Regarding Claim 8
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy is silent regarding wherein the kitchen appliance heats the food item, and the central processor is operable to monitor and control the temperature of the kitchen appliance.
Hasegawa teaches wherein the kitchen appliance heats the food item (see Figs. 6-15, all; [0063]-[0068]), and the central processor is operable to monitor and control the temperature of the kitchen appliance (see [0064]-[0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasegawa to modified Roy. That is, it would have been obvious to further modify the modular robotic kitchen system of modified Roy to heat the food item with the kitchen appliance and to monitor and control the temperature of the kitchen appliance with the central processor, as taught by Hasegawa. 
Hasegawa teaches a robot capable of cooking patties on a kitchen appliance to improve productivity in a restaurant kitchen. A person having ordinary skill in the art would have been motivated to apply the same technique to the modular robotic kitchen system of modified Roy in order to attain the same results. 
Application of the known technique taught by Hasegawa to the modular robotic kitchen taught by modified Roy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the modular robotic kitchen system, wherein the kitchen appliance heats the food item, and the central processor is operable to monitor and control the temperature of the kitchen appliance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 1 above, and further in view of Hall et al. (US 20180150661 A1 and Hall hereinafter).
Regarding Claim 13
Modified Roy teaches the modular robotic kitchen system of claim 1 (as discussed above in claim 1), 
Roy is silent regarding wherein the main module comprises a drawer slidable from a first position outside of the shielded workspace and inaccessible to the robotic arm, and a second position within the shielded workspace accessible to the robotic arm.
Hall teaches a modular robotic system (see all Figs.; [0007]-[0008]), the modular robotic system comprising:
a main module, the main module comprising a first robotic arm (see Fig. 5-6, robot 120; [0028]-[0029]),
wherein the main module comprises a drawer slidable from a first position outside of the shielded workspace and inaccessible to the robotic arm, and a second position within the shielded workspace accessible to the robotic arm (see Fig. 5-6, containers 110; [0028]-[0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the slideable drawer taught by Hall, with the modular robotic kitchen system taught by modified Roy. That is, it would have been obvious to take the modular robotic kitchen system of modified Roy, and further include a drawer slidable from a first position outside of the shielded workspace of the main module and inaccessible to the robotic arm, and a second position within the shielded workspace accessible to the robotic arm, as taught by Hall.
Hall teaches the slideable drawer to deliver various ingredients to the robot upon request. A person having ordinary skill in the art would have been motivated to combine a slideable drawer with the modular robotic kitchen system of modified Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the modular robotic kitchen system, wherein the main module comprises a drawer slidable from a first position outside of the shielded workspace and inaccessible to the robotic arm, and a second position within the shielded workspace accessible to the robotic arm. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 14 above, and further in view of Asada et al. (US 20200009638 A1 and Asada hereinafter) .
Regarding Claim 15
Modified Roy teaches the modular robotic kitchen system of claim 14 (as discussed above in claim 14), 
Roy further teaches wherein the conveyor belt assembly further comprises a belt, an enclosure surrounding the belt (see Fig. 13, conveyor belt 44 and barriers 11-13; [0017], [0033] and [0038]).
	Roy is silent regarding magnets underneath the belt to hold food items in a position fixed relative to the surface of the belt.
	Asada teaches a modular robotic system (see all Figs.; [0006]-[0007] and [0036]-[0037]), the modular robotic system comprising:
a main module, the main module comprising a first robotic arm (see Figs. 1-2 and 6, pickup robots 16a-16b; [0036]-[0037] and [0055]-[0056); and
further comprising a conveyor belt assembly for transporting items between the main module and at least one sub module (see all Figs., belt feeder 15; [0006]-[0007]),
wherein the conveyor belt assembly further comprises a belt, an enclosure surrounding the belt (see all Figs., belt feeder 15; [0006]-[0007]), and magnets underneath the belt to hold food items in a position fixed relative to the surface of the belt (see [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the conveyor belt magnets taught by Asada, with the modular robotic kitchen system taught by modified Roy. That is, it would have been obvious to take the modular robotic kitchen system of modified Roy, and further include magnets underneath the belt to hold food items in a position fixed relative to the surface of the belt, as taught by Asada.
Asada teaches providing magnets along the conveyance direction of a belt to hold items to the belt with a magnetic force. A person having ordinary skill in the art would have been motivated to combine conveyor belt magnets with the modular robotic kitchen system of modified Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the modular robotic kitchen system, wherein magnets underneath the belt to hold food items in a position fixed relative to the surface of the belt. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (as modified by Fritz-Jung) as applied to claim 1 above, and further in view of Buehler (US 20050193901 A1 and Buehler hereinafter) .
Regarding Claim 16
Modified Roy teaches the system of claim 1 (as discussed above in claim 1), 
Roy is silent regarding further comprising a demand engine to compute a quantity of food items to be prepared based on at least one of the following inputs selected from the group consisting of time and date, inventory, and cooking time.
Buehler teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs.; [0011]-[0014]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a first robotic arm (see Figs. 1-2, manipulator 2000; [0123]-[0125]);
at least one sub kitchen module, wherein each sub kitchen module being arranged within reach of the robotic arm and is an assembly unit (see Figs. 1-2, cooking receptacles 1000; [0123]-[0125]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a food item using any one or more of the sub kitchen modules in combination with the kitchen appliance (see [0236]-[0237] and [0431]),
further comprising a demand engine to compute a quantity of food items to be prepared based on inputs from inventory (see [0472]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Buehler to modified Roy. That is, it would have been obvious to take the modular robotic kitchen system of modified Roy and further include a demand engine to compute a quantity of food items to be prepared based on inputs from inventory, as taught by Buehler. 
Buehler teaches automatically determining the amount of ingredients in inventory to create a shopping list for ordering ingredients which are running low. A person having ordinary skill in the art would have been motivated to apply the same technique to the modular robotic kitchen system of modified Roy in order to attain the same results. 
Application of the known technique taught by Buehler to the modular robotic kitchen taught by modified Roy would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the modular robotic kitchen system, further comprising a demand engine to compute a quantity of food items to be prepared based on inputs from inventory. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Mirkhaef et al. (US 20190352028 A1 and Mirkhaef hereinafter), Dunkel, Fritz-Jung and Oleynik.
Regarding Claim 17
Hasegawa teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs; [0005]-[0017]), the method comprising:
providing a main robotic cart, the main robotic cart comprising a robotic arm (see all Figs., especially Fig. 1, robot 1 and carriage 17; [0050]);
providing a plurality of discreet sub tables (see all Figs., especially Fig. 2, tables 71-72; [0059]);
arranging the main robotic cart and the plurality of sub table around the main robotic cart and at least one kitchen appliance such that robotic arm can access and reach the at least one kitchen appliance  table (see all Figs., tables 70-71 and heater 73; [0059]);
identifying and locating an ingredient from a bin in a first sub table of the plurality of sub tables (see Figs. 2-4 all, [0059]-[0062]);
picking, with the robotic arm, the ingredient from the bin from the first sub cart and transferring the ingredient to the kitchen appliance for cooking (see Figs. 2-10 all, [0059]-[0064]);
cooking the ingredient (see [0064]-[0068]);
monitoring the temperature of the ingredient during the cooking step (see [0064]-[0066]); and
removing, with the robotic arm, the cooked food item from the kitchen appliance and transferring the cooked food item to a second sub cart of the plurality of carts (see Figs. 15-20, all; [0070]-[0073]).
Hasegawa is silent regarding assembling, with the robotic arm, the cooked food item with other ingredients according to a customer order on the second sub cart to obtain a completed entrée; and storing, by transferring with the robotic arm, the completed order to a third sub cart of the plurality of sub carts for safe storage at a controlled temperature until pickup.
Hasegawa also does not explicitly teach the plurality of sub tables being carts, the main robotic cart and plurality of sub tables having a shielded workspace, at least one camera for identifying an ingredient from a temperature controlled bin and monitoring with the robotic arm, the temperature of the ingredient.
That is, Hasegawa is silent regarding the main robotic cart comprising a shielded workspace; providing a plurality of discreet sub carts, each of said plurality of sub carts having a shielded workspace; identifying and locating, with at least one camera, an ingredient from a temperature controlled bin; and monitoring, with the robotic arm, the temperature of the ingredient during the cooking step.
Mirkhaef teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs.; [0005]-[0008]), the method comprising:
providing a robotic arm (see all Figs., robotic arm 102);
providing a discreet sub cart (see all Figs., the table containing the first and second containers 106 and 110; [0055]);
arranging the main robotic cart and the sub cart around the main robotic cart and at least one kitchen appliance such that robotic arm can access and reach the at least one kitchen appliance of the sub cart (see all Figs.; [0055]-[0065];
identifying and locating an ingredient from a bin in a first sub cart of the plurality of sub carts (see [0057]);
picking, with the robotic arm, the ingredient from the temperature controlled bin from the first sub cart and transferring the ingredient to the kitchen appliance for cooking (see Figs. 2- 17, all; [0057]-[0065]);
cooking the ingredient (See Figs. 16-17, all; [0065]);
removing, with the robotic arm, the cooked food item from the kitchen appliance and transferring the cooked food item to a sub cart (see Figs. 16-17, all; [0065]);
assembling, with the robotic arm, the cooked food item with other ingredients according to a customer order on the second sub table to obtain a completed entrée (see Figs. 18-39, all; [0066]-[0075]).
Dunkel teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs., [0005]-[0015]), the method comprising:
providing a main robotic cart, the main robotic cart comprising a robotic arm (see Fig. 3, robot 32; [0012], [0026]-[0033]);
providing a plurality of discreet sub carts, each of said plurality of sub carts having a shielded workspace (see Fig. 3, carriage 40; [0029]-[0034]);
assembling, with the robotic arm, a food item with other ingredients according on a second sub cart (see [0012] and [0029]); and
storing, by transferring with the robotic arm, the completed order to a third sub cart of the plurality of sub carts for safe storage at a controlled temperature until pickup (see [0012]-[0015] and [0041]-[0042]).
Fritz-Jung teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs., especially Figs. 1-6; [0006]), the method comprising:
providing a main robotic cart, the main robotic cart comprising a robotic arm and shielded workspace (see Figs. 2 and 8, robot 60 and refrigerated enclosure 900; [0055] and [0111]);
providing a plurality of discreet sub carts, each of said plurality of sub carts having a shielded workspace (see Figs. 1-6, rack station 100, dough pressing station, sauce station 300, cheese station 400 and pepperoni station 500, refrigerated enclosure 900; [0054]-[0055] and [0111]);
arranging the main robotic cart and the plurality of sub carts around the main robotic cart and at least one kitchen appliance such that robotic arm can access and reach the at least one kitchen appliance and the shielded workspace of each sub cart (see Figs. 1-6, all; [0054]-[0055]);
identifying and locating an ingredient from a temperature controlled bin in a first sub cart of the plurality of sub carts (see [0057] and [0061]);
picking, with the robotic arm, the ingredient from the temperature controlled bin from the first sub cart and transferring the ingredient to the kitchen appliance for cooking (see [0057] and [0061]);
and cooking the ingredient (see [0057] and [0064]-[0065]).
Oleynik teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs.; [0010]), the method comprising:
providing a main robot (see Figs. 7B and 7D; robotic arms 70; [0219]-[0221]);
providing a plurality of discreet sub module (see Figs. 7B and 7D; main cooking module 350; [0218]);
arranging the main robot and the plurality of sub modules around the main robot and at least one kitchen appliance such that robotic arm can access and reach the at least one kitchen appliance (see Figs. 7B and 7D; [0219]-[0221]);
identifying and locating, with at least one camera, an ingredient from a temperature controlled bin in a first sub cart of the plurality of sub carts (see [0191]-[0192], [0196], [0217]-[0218] and [0266]);
picking, with the robotic arm, the ingredient from the temperature controlled bin from the first sub cart and transferring the ingredient to the kitchen appliance for cooking (see [0142], [0212], and [0266]-[0273]);
cooking the ingredient (see [0010]);
monitoring, with the robotic arm, the temperature of the ingredient during the cooking step (see [0010]-[0011], [0330]-[0331] and [0361]); and
removing, with the robotic arm, the cooked food item from the kitchen appliance and transferring the cooked food item to a second sub cart of the plurality of carts (see [0010]-[0011]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Mirkhaef, Dunkel, Fritz-Jung and Oleynik to Hasegawa. That is, it would have been obvious to modify the process of Hasegawa to include a step of assembling, with the robotic arm, the cooked food item with other ingredients according to a customer order on the second sub table to obtain a completed entrée, as taught by Mirkhaef. It further would have been obvious to modify the process of Hasegawa to include a step of storing, by transferring with the robotic arm, the completed order to a third sub cart of the plurality of sub carts for safe storage at a controlled temperature until pickup, as taught by Dunkel. It further would have been obvious to modify the process of Hasegawa to include a cart with the sub tables and a shielded workspace with the main robotic cart and the sub tables, as taught by Fritz-Jung. It further would have been obvious to modify the process of Hasegawa to include cameras to identify and locate an ingredient and to monitor temperature of the ingredient during cooking with the robotic arm, as taught by Oleynik.
Mirkhaef teaches a robot capable of both cooking an ingredient and assembling the cooked ingredient with additional raw ingredients in order to automate food preparation. Dunkel teaches a cart for storing completed orders to achieve a high storing capacity and to keep the food stored at cold temperatures for a temporary period of time. Fritz-Jung teaches including carts to provide mobility and to allow for a more compact setup. Fritz-Jung additionally teaches a shielded workspace to provide a controlled environment to maintain the food product at a desired temperature or other environmental conditions. Oleynik teaches using cameras to enable the robotic arm to precisely pick and place ingredients and cooking utensils. Oleynik additionally teaches using the robotic arm to probe food with a temperature sensor to measure the internal temperature of the biggest piece of food. A person having ordinary skill in the art would have been motivated to apply the same techniques to process of Hasegawa in order to attain the same results. 
Application of the known techniques taught by Mirkhaef, Dunkel, Fritz-Jung and Oleynik to the process taught by Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include: 
a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item, the method comprising: providing a main robotic cart, the main robotic cart comprising a robotic arm and shielded workspace; providing a plurality of discreet sub carts, each of said plurality of sub carts having a shielded workspace; arranging the main robotic cart and the plurality of sub carts around the main robotic cart and at least one kitchen appliance such that robotic arm can access and reach the at least one kitchen appliance and the shielded workspace of each sub cart; identifying and locating, with at least one camera, an ingredient from a temperature controlled bin in a first sub cart of the plurality of sub carts; picking, with the robotic arm, the ingredient from the temperature controlled bin from the first sub cart and transferring the ingredient to the kitchen appliance for cooking; cooking the ingredient; monitoring, with the robotic arm, the temperature of the ingredient during the cooking step; removing, with the robotic arm, the cooked food item from the kitchen appliance and transferring the cooked food item to a second sub cart of the plurality of carts; assembling, with the robotic arm, the cooked food item with other ingredients according to a customer order on the second sub cart to obtain a completed entrée; and storing, by transferring with the robotic arm, the completed order to a third sub cart of the plurality of sub carts for safe storage at a controlled temperature until pickup. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Hasegawa teaches the method of claim 17 (as discussed above in claim 17),
Hasegawa is silent regarding further comprising robotically packaging, with the robotic arm, after the step of assembling and prior to the step of storing, the completed entrée at a fourth sub cart of the plurality of sub carts to create a packaged order for pickup.
Mirkhaef further teaches further comprising robotically packaging, with the robotic arm, after the step of assembling and prior to the step of storing, the completed entrée at a fourth sub table of the plurality of sub tables to create a packaged order for pickup (see Figs. 25-39, all; [0066]-[0074]).
Fritz-Jung teaches a fourth sub cart (see Fig. 44, all; [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Mirkhaef and Fritz-Jung to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a step for robotically packaging, with the robotic arm, after the step of assembling and prior to the step of storing, the completed entrée at a fourth sub cart of the plurality of sub carts to create a packaged order for pickup, as taught by Mirkhaef and Fritz-Jung
Mirkhaef teaches a modular robotic kitchen system capable of cooking an ingredient, assembling the cooked ingredient with additional raw ingredients and packaging the assembled ingredients at a packaging unit in order to automate food preparation. Fritz-Jung teaches including carts to provide mobility and allow for a more compact setup. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of modified Hasegawa in order to attain the same results. 
Application of the known technique taught by Mirkhaef and Fritz-Jung to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising robotically packaging, with the robotic arm, after the step of assembling and prior to the step of storing, the completed entrée at a fourth sub cart of the plurality of sub carts to create a packaged order for pickup. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 19
Modified Hasegawa teaches the method of claim 18 (as discussed above in claim 18), 
Hasegawa is silent regarding further comprising providing a second kitchen appliance, and programming the robotic arm to be operable with a second kitchen appliance for cooking.
Oleynik teaches further comprising providing a second kitchen appliance, and programming the robotic arm to be operable with a second kitchen appliance for cooking (see [0135], [0191]-[0192] and [0218]-[0221]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a second kitchen appliance and to program the robotic arm to be operable with the second kitchen appliance for cooking, as taught by Oleynik. 
Oleynik teaches including various kitchen appliances to facilitate automatic food preparation for complex recipes. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Hasegawa in order to attain the same results. 
Application of the known technique taught by Oleynik to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising providing a second kitchen appliance, and programming the robotic arm to be operable with a second kitchen appliance for cooking. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Modified Hasegawa teaches the method of claim 18 (as discussed above in claim 18),
Hasegawa is silent regarding further comprising providing a second kitchen appliance, and an extender sub cart and a second robotic arm, wherein the method further comprises programming the second robotic arm to be operable with the second kitchen appliance.
Oleynik teaches further comprising providing a second kitchen appliance, and an extender sub table and a second robotic arm, wherein the method further comprises programming the second robotic arm to be operable with the second kitchen appliance (see Figs. 7B and 7D, arms 72 and "appliances"; [0135], [0192], [0221] and [0294]).
Fritz-Jung teaches an extender sub cart (see Fig. 44, all; [0111]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Oleynik and Fritz-Jung to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a second kitchen appliance, an extender sub cart and a second robotic arm and to program the second arm to be operable with the second kitchen appliance, as taught by Oleynik and Fritz-Jung. 
Oleynik teaches including two robotic arms with various kitchen appliances to facilitate automatic food preparation for complex recipes. Fritz-Jung teaches including carts to provide mobility and allow for a more compact setup. A person having ordinary skill in the art would have been motivated to apply the same techniques to the process of modified Hasegawa in order to attain the same results. 
Application of the known techniques taught by Oleynik and Fritz-Jung to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising providing a second kitchen appliance, and an extender sub cart and a second robotic arm, wherein the method further comprises programming the second robotic arm to be operable with the second kitchen appliance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Modified Hasegawa teaches the method of claim 20 (as discussed above in claim 20), 
Hasegawa is silent regarding further comprising determining, using a programed processor, a set of food preparation steps for the first and second robotic arms to prepare the completed entrée.
Oleynik teaches further comprising determining, using a programed processor, a set of food preparation steps for the first and second robotic arms to prepare the completed entrée (see [0216]-[0217], [0317] and [0391]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a step of determining a set of food preparation steps for the first and second robotic arms to prepare the completed entrée, as taught by Oleynik. 
Oleynik teaches creating a multi-level cooking plan of food preparation steps to prepare the entrée’s in order to optimize ingredient usage and methods for time and energy consumption. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Hasegawa in order to attain the same results. 
Application of the known technique taught by Oleynik to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising determining, using a programed processor, a set of food preparation steps for the first and second robotic arms to prepare the completed entrée. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 22
Modified Hasegawa teaches the method of claim 21 (as discussed above in claim 21),
Hasegawa is silent regarding further comprising determining, using the programmed processor, a schedule for the food preparations steps.
 Oleynik further teaches further comprising determining, using the programmed processor, a schedule for the food preparations steps (see [0391]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a step of determining a schedule for the food preparation steps, as taught by Oleynik. 
Oleynik teaches creating a multi-level cooking schedule of food preparation steps to prepare the entrée’s in order to optimize ingredient usage and methods for time and energy consumption. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Hasegawa in order to attain the same results. 
Application of the known technique taught by Oleynik to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising determining, using the programmed processor, a schedule for the food preparations steps. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 24
Modified Hasegawa teaches the method of claim 17 (as discussed above in claim 17), 
Hasegawa is silent regarding wherein monitoring the temperature of the ingredient during the cooking step is based on automatically locating a candidate food item to probe based on volume, and inserting the probe into the food item using the robotic arm.
Oleynik further teaches wherein monitoring the temperature of the ingredient during the cooking step is based on automatically locating a candidate food item to probe based on volume, and inserting the probe into the food item using the robotic arm (see [0330]-[0331] and [0361]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik to modified Hasegawa. That is, it would have been obvious to further modify the process of modified Hasegawa to include a step of monitoring the temperature of the ingredient during the cooking step based on automatically locating a candidate food item to probe based on volume, and inserting the probe into the food item using the robotic arm, as taught by Oleynik. 
Oleynik teaches this known technique to automatically check the internal properties of a particular ingredient. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Hasegawa in order to attain the same results. 
Application of the known technique taught by Oleynik to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein monitoring the temperature of the ingredient during the cooking step is based on automatically locating a candidate food item to probe based on volume, and inserting the probe into the food item using the robotic arm. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (as modified by Mirkhaef, Dunkel, Fritz-Jung and Oleynik) as applied to claim 22 above, and further in view of Johnson et al. (US 20200087069 A1 and Johnson hereinafter).
Regarding Claim 23
Modified Hasegawa teaches the method of claim 22 (as discussed above in claim 22), 
Hasegawa is silent regarding wherein the step of determining the set of food preparation steps and the schedule of the food preparation steps is based on a downloaded recipe, customer order, predicted demand, and inventory.
Oleynik teaches wherein the step of determining the set of food preparation steps and the schedule of the food preparation steps is based on a downloaded recipe and inventory (see [0216]-[0217], [0317] and [0391])
Johnson teaches a method of robotically preparing food items in a commercial or restaurant kitchen having at least one kitchen appliance for cooking a food item (see all Figs.; [0005]-[0007]), the method comprising:
providing a robotic arm (see [0007] and [0024]);
further comprising determining, using a programed processor, a set of food preparation steps for the robotic arm to prepare the completed entrée (see [0007]-[0008] and [0030]-[0034]),
further comprising determining, using the programmed processor, a schedule for the food preparations steps (see [0007]-[0008] and [0030]-[0034]),
wherein the step of determining the set of food preparation steps and the schedule of the food preparation steps is based on a downloaded recipe, customer order, predicted demand, and inventory ([0007]-[0008] and [0030]-[0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Oleynik and Johnson to modified Hasegawa. That is, it would have been obvious to further modify the process of Hasegawa to include a step of determining and scheduling a set of food preparation steps based on a downloaded recipe, customer order, predicted demand, and inventory, as taught by Oleynik and Johnson. 
Oleynik teaches this known technique to prepare the entrée’s in order to optimize ingredient usage and methods for time and energy consumption. Johnson similarly teaches this known technique to optimize movement trajectory of the robot for faster competition speeds. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of modified Hasegawa in order to attain the same results. 
Application of the known techniques taught by Oleynik and Johnson to the process taught by modified Hasegawa would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the step of determining the set of food preparation steps and the schedule of the food preparation steps is based on a downloaded recipe, customer order, predicted demand, and inventory. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Mirkhaef, Dunkel and Fritz-Jun.
Regarding Claim 25
Roy teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs.; [0005]-[0010]), the modular robotic kitchen system comprising:
a main kitchen module (see Figs. 1-6, food assembler device 1; [0033]), the main kitchen module comprising a cart (see Figs. 1-6, castors 2; [0033]), a first robotic arm arranged on the cart (see Figs. 1-6, robot 5; [0033]), and a shielded workspace (see Figs. 1-6, barriers 11-13; [0033]);
a sub module arranged within the robotic arm's reach of the main kitchen module (see Figs. 1-6, sandwich prep table 6; [0033]), the sub module comprising:
an ingredient unit comprising a table and a plurality of bins accessible by the robotic arm, and at least one temperature controlled bin (see Figs. 1-6 and 10-12, ingredient containers 7; [0033] and [0038] );
an assembly unit for putting raw and cooked ingredients together into an entrée or order (see Figs. 1-6 and 10-12, sandwich prep table 6; [0033] and [0038]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a completed order using the sub kitchen modules in combination with the kitchen appliance (see Figs. 1-6, controller unit 4 and onboard computer 10; [0033]).
Roy is silent regarding a packaging unit comprising a cart, a shielded workspace, and packaging materials to contain the completed entre or order, and a pick-up unit comprising a cart, a shielded storage, and a plurality of shelves for holding the completed entre or order, and at least one temperature controlled area.
Roy is additionally silent regarding the units comprising a cart and a shielded workspace.
Mirkhaef teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs.; [0005]-[0008]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a first robotic arm (see all Figs., robotic arm 102;);
a discrete sub module arranged within the robotic arm's reach of the main kitchen module, the sub modules comprising (see all Figs., the table containing the first and second containers 106 and 110; [0055]);
an assembly unit for putting raw and cooked ingredients together into an entrée or order (see Figs. 18-24, all; [0066]-[0068]);
a packaging unit comprising a table, and packaging materials to contain the completed entre or order (see Figs. 25-39, all; [0066]-[0075]).
Dunkel teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs., [0005]-[0015]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a cart, and a first robotic arm arranged on the cart (see Fig. 3, robot 32; [0012], [0026]-[0033]);
a plurality of discrete sub modules arranged within the robotic arm's reach of the main kitchen module (see Fig. 3, carriage 40; [0029]-[0034]), the plurality of sub modules comprising:
a packaging unit comprising a cart, a shielded workspace, and packaging materials to contain the completed entre or order (see [0023]);
a pick-up unit comprising a cart, a shielded storage, and a plurality of shelves for holding the completed entre or order, and at least one temperature controlled area (see [0012]-[0015] and [0041]-[0042]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a completed order using the sub kitchen modules in combination with the kitchen appliance (see Fig. 3, controller 52; [0032]).
Fritz-Jung teaches a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen (see all Figs., especially Figs. 1-6; [0006]), the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a cart, a first robotic arm arranged on the cart, and a shielded workspace (see Figs. 2 and 8, robot 60 and refrigerated enclosure 900; [0055] and [0111]);
a plurality of discrete sub modules arranged within the robotic arm's reach of the main kitchen module (see Figs. 1-6, rack station 100, dough pressing station, sauce station 300, cheese station 400 and pepperoni station 500, refrigerated enclosure 900; [0054]-[0055] and [0111]), the plurality of sub modules comprising:
an ingredient unit comprising a cart, a shielded workspace, and a plurality of bins accessible by the robotic arm, and at least one temperature controlled bin (see Figs. 1-6, rack station 100, sauce station 300, cheese station 400 and pepperoni station 500, refrigerated enclosure 900; [0054]-[0055] and [0111]);
an assembly unit comprising a cart, a shielded workspace for putting raw and cooked ingredients together into an entrée or order (see Figs. 1-6, rack station 100, sauce station 300, cheese station 400 and pepperoni station 500, refrigerated enclosure 900; [0054]-[0055] and [0111]); and
a central processor operable to compute and provide directions to the first robotic arm to prepare a completed order using the sub kitchen modules in combination with the kitchen appliance (see Fig. 20, controller 96; [0110]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the elements taught by Mirkhaef, Dunkel and Fritz-Jung, with the modular robotic kitchen system taught by Roy. That is, it would have been obvious to take the modular robotic kitchen system of Roy, and further include a packaging unit comprising packaging materials to contain the completed entree or order, as taught by Mirkhaef. It further would have been obvious to take the modular robotic kitchen system of Roy, and further include a pick-up unit comprising a cart, a shielded storage, and a plurality of shelves for holding the completed entre or order, and at least one temperature controlled area, as taught by Dunkel. It further would have been obvious to take the modular robotic kitchen system of Roy, and further include a cart and shielded workspace with the discrete sub modules, as taught by Fritz-Jung.
Mirkhaef teaches a modular robotic kitchen system capable of cooking an ingredient, assembling the cooked ingredient with additional raw ingredients and packaging the assembled ingredients at a packaging unit in order to automate food preparation. Dunkel teaches a pickup unit comprising a cart for storing completed orders to achieve a high storing capacity and to keep the food stored at cold temperatures for a temporary period of time. Fritz-Jung teaches including carts for the sub modules to provide mobility and allow for a more compact setup. Fritz-Jung additionally teaches a shielded workspace to provide a controlled environment to maintain the food product at a desired temperature or other environmental conditions. A person having ordinary skill in the art would have been motivated to combine the elements of Mirkhaef, Dunkel and Fritz-Jung with the modular robotic kitchen system of Roy in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include:
a modular robotic kitchen system for preparing food items in combination with at least on kitchen appliance in a commercial or restaurant kitchen, the modular robotic kitchen system comprising:
a main kitchen module, the main kitchen module comprising a cart, a first robotic arm arranged on the cart, and a shielded workspace; a plurality of discrete sub modules arranged within the robotic arm's reach of the main kitchen module, the plurality of sub modules comprising: an ingredient unit comprising a cart, a shielded workspace, and a plurality of bins accessible by the robotic arm, and at least one temperature controlled bin; an assembly unit comprising a cart, a shielded workspace for putting raw and cooked ingredients together into an entrée or order; a packaging unit comprising a cart, a shielded workspace, and packaging materials to contain the completed entre or order; a pick-up unit comprising a cart, a shielded storage, and a plurality of shelves for holding the completed entre or order, and at least one temperature controlled area; and a central processor operable to compute and provide directions to the first robotic arm to prepare a completed order using the sub kitchen modules in combination with the kitchen appliance. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664